Motion for injunction to restrain defendants from extending their road through Broome Street, on the ground that the time for completing the road expired in March, 1839. The chancellor decided that the restriction upon the company, hy the original Act of incorporation, as to the time of completing the road, and which time was extended by subsequent Acts to March, 1839,only applied to the road as originally authorized; and that if it was completed to that extent previous to that time, it may be extended into the city from time to time, as permission from the corporation can be obtained, at any period during the continuance of their charter. Motion denied, with costs.